DETAILED ACTION

This action is in reply to the application filed on 06/19/2020.
Claims 1-16 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1 and 9 recite, in part, a method of transmitting, by the first computing system, a notification message to a second computing system, the notification message including at least the first account identifier and the second account identifier; identifying, by the second computing system, a first payment identifier based on the received first account identifier and a second payment identifier based on the received second account identifier; and initiating, by the second computing system, a payment transaction for payment from a transaction account associated with the first payment identifier to a transaction P09079-US-UTILAttorney Docket No. account associated with the second payment identifier for a predetermined transaction . The limitations are directed to concepts, via the use of generic computer components to performing commercial interactions. Hence, they fall within the Methods of Organizing Human Activity grouping. Furthermore, the limitations of identifying, by the first computing system, a match between a specific blockchain data value of the one or more blockchain data values and a specific trigger event value of the one or more trigger event values based on at least the hash value included in the specific blockchain data value and the specific trigger event value are concepts that can practically be performed in the human mind (observation, evaluation, and judgment). Hence, they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform receiving, sending, and transmitting. The blockchain is recited at a very high level of generality such that this technology is leveraged to perform the abstract idea. The generic computer components are recited at a high-level of generality (receiving, identifying, and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with the transmitting, by the first computing system, a notification message to a second computing system, the notification message including at least the first account identifier and the second account identifier; identifying, by the second computing system, a first payment identifier based on the received first account identifier and a second payment identifier based on the received second account identifier; and initiating, by the second computing system, a payment transaction for payment from a transaction account associated with the first payment identifier to a transaction P09079-US-UTILAttorney Docket No. account associated with the second payment identifier for a predetermined transaction amount is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 2, 10, 3, 11, 4, 12, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0293573 A1) in view of Clements (Us 10, 790, 982 B2).
Claims 1 and 9, Ortiz discloses: A method for triggering payment transactions through predetermined events identified using a blockchain, comprising: receiving, at a first computing system, trigger data from an external computing device, the trigger data including at least a first account identifier, a second account identifier, and one or more trigger event values (Ortiz, see at least Par. [0223] “The user can select a GUI item 1486 associated with the desired FI, and provided a corresponding wallet application 112 is installed on the device 110, 110′, that corresponding wallet application 112 is launched, the user can further select an individual account associated with that FI (e.g., choose between credit, deposit, and loyalty accounts), and tap the device 110′, 100 to an NFC-enabled POS device 132, 134 POS to pay. A token or other suitable credentials data set stored in association with the selected wallet application 112 may be transmitted to the POS terminal directly, or it may be sent back (pulled) to the originally-preferred wallet application 112 through SDK/API 116 “Paywithurbank” communication standards, and the first FI wallet 112 can route a suitably-configured transaction payment data set to the POS terminal. A similar process can be applied in-app payments originated from a merchant or other application 114, 115, as well.” & Par. [0336] & Table 2) triggering value could be a currency denomination;
electronically transmitting, by the first computing system, a notification message to a second computing system, the notification message including at least the first account identifier and the second account identifier (Fig. 26A-26C & Par. [0341]) first account identifier corresponds to “RBC”, second account identifier corresponds to “moog audio”; 
identifying, by the second computing system, a first payment identifier based on the received first account identifier and a second payment identifier based on the received second account identifier (Par. [0223]);
 and initiating, by the second computing system, a payment transaction for payment from a transaction account associated with the first payment identifier to a transaction account associated with the second payment identifier for a predetermined transaction amount (Par. [0341]) payment is confirmed.
Ortiz does not teach the following; however, Clements teaches:
(Clements, Col. 5, ln 6-19) blockchain data value includes block hash is received; 
identifying, by the first computing system, a match between a specific blockchain data value of the one or more blockchain data values and a specific trigger event value of the one or more trigger event values based on at least the hash value included in the specific blockchain data value and the specific trigger event value (Clements, Col. 8 ln 42-48) the art discloses a matching for a specific blockchain with the hash; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations using the hash value as taught by Clements with the invention of performing a transaction between 2 devices disclosed by Ortiz to better create hashed block prior to providing access to a service provider for authentication purpose (Abstract). 
2. Claims 2 and 10 were disclosed by Ortiz in view of Clements:  The method of claim , wherein the trigger data includes the predetermined transaction amount (Ortiz, Par. [0341]) the predetermined amount could be any amount prior to the transferred.

3. Claims 3 and 11 were disclosed by Ortiz in view of Clements:  The method, wherein each of the one or more trigger event values included in the trigger data is accompanied by an amount value, and the predetermined transaction amount is the amount value accompanying the specific trigger event value (Ortiz, Par. [0341]) Trigger event could be a purchase and money wiring.

Claims 4 and 12 were disclosed by Ortiz in view of Clements:  The method, further comprising: receiving, by the second computing system, the first account identifier and the first payment identifier (Ortiz, Par. [03444]).
Claims 7 and 15 were disclosed by Ortiz in view of Clements:  wherein initiating the payment transaction includes submitting a transaction message formatted pursuant to one or more standards to a financial institution using payment rails, wherein the transaction message includes a plurality of data elements including one or more data elements storing the first payment identifier, the second payment identifier, and the transaction amount (Ortiz, Par. [0364]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations using the hash value as taught by Clements with the invention of performing a transaction between 2 devices disclosed by Ortiz to better create hashed block prior to providing access to a service provider for authentication purpose (Abstract). 

Claims 5 and 13, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0293573 A1) in view of Clements (Us 10, 790, 982 B2) in further view of Fenton et al. (US 2019/0057381 A1).
Claims 5 and 13 were disclosed: Ortiz in view of Clements teaches: the method. However, Fenton teaches wherein the notification message further includes an order number (Fenton, Table 1 “transaction number”) Transaction number corresponds to order number and is part of the account identifier.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of including a transaction or order number as taught by Fenton with the invention of using the hash value and transaction performance between two devices as taught by Ortiz in view of Clements to better improve transaction via machine learning and record enhancement (Fenton, abstract).
Claims 6 and 14 were disclosed: Ortiz in view of Clements teaches: the method. However, Fenton teaches wherein the order number is one of: a single order number included in the trigger data for each of the one or more trigger event values, or an order number associated with the specific trigger event value included in the trigger data  (Fenton, Table 1) Table 1 includes triggering event such as term date for a transaction
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of including a transaction or order number as taught by Fenton with the invention of using the hash value and transaction performance between two devices as taught by Ortiz in view of Clements to better improve transaction via machine learning and record enhancement (Fenton, abstract).
Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0293573 A1) in view of Clements (Us 10, 790, 982 B2) in further view of Sonkar et al. (US 2018/0285549 A1).
Claims 8 and 16 were disclosed: Ortiz in view of Clements teaches: The method, However, Sonkar teaches wherein the one or more standards includes the ISO 8583 or ISO 20022 standards (Sonkar, Par. [0031]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of including ISO 8583 or ISO 2022 as taught by Sonkar with the invention of using the hash value and transaction performance between two devices as taught by Ortiz in view of Clements to better comply with system standard in processing transaction (Par. [0031])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/       Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/14/2022